Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Philip Articola on 7/7/2022.
The application has been amended as follows: 
1.	(Previously Presented) A method of displaying sales data with images of scenes of sales transactions, the method comprising the steps of:
obtaining the images of the scenes of the sales transactions by a camera;  
a sales data receiving operation of receiving, from a seller terminal, sales data including one or more first signals and a second signal different from the first signal;
a point of sales determining operation of determining a time when the second signal is received as a point of sales;
a mapping operation in which an image corresponding to a time period from a time before the point of sales by a non-zero first time interval to a time after the point of sales by a non-zero second time interval, is associated with the sales data;
a first displaying operation of displaying a video image corresponding to at least one point of sales of the sales transactions among the images of the scenes of the sales transactions by a controller; and
a second displaying operation of displaying sales data including one or more items associated with the at least one point of sales of the sales transactions by the controller; and 
a display format determining operation in which an item corresponding to a keyword descriptive of the one or more items is determined to be displayed with a first display format, and remaining items other than the item corresponding to the keyword among the one or more items are determined to be displayed with a second display format,
wherein the first displaying operation and the second displaying operation are simultaneously performed by mapping the sales data including the one or more items on the video image corresponding to the at least one point of sales of the sales transactions in real time.
2.	(Previously Presented) The method of claim 1, wherein the first display format comprises one of a format of highlighting the item corresponding to the keyword, a format of displaying the item in bold, a format in which the item is displayed underlined, and a format in which the item is displayed blinking.
3.	(Original) The method of claim 1, wherein the second display format comprises one of a format of displaying the remaining items as being blurred and a format of displaying the remaining items as being transparent.
4.	(Previously Presented) The method of claim 1, further comprising, before the first displaying operation, the steps of: 
a time period inputting operation in which a display time period corresponding to the image is received, 
wherein the display time period comprises at least one point of sales,
wherein, in the step of the first displaying operation, 
an image corresponding to the display time period is displayed, and
in the step of the second displaying operation,
one or more pieces of sales data respectively mapped to the at least one point of sales in the display time period are displayed.
5.	(Previously Presented) The method of claim 4, further comprising a third displaying operation of determining a number of keywords included in one or more pieces of sales data mapped to one or more points of sales in the display time period, and displaying the number.
6.	(Previously Presented) The method of claim 5, wherein in the step of the third displaying operation, the number of each of the keywords is displayed with associated product names that match the keywords.
7.	(Canceled).
8.	(Previously Presented) The method of claim 1, wherein, in the step of the sales data receiving operation, sales data is received from at least one of a first seller terminal and a second seller terminal.
9.	(Previously Presented) The method of claim 1, further comprising, after the second displaying operation:
a user input acquiring operation of acquiring a user input regarding an item to be registered, from among the one or more items of the displayed sales data; and
a keyword adding operation adding a keyword that is to be registered and corresponds to the item to be registered based on a user input. 
10.	(Previously Presented) The method of claim 1, wherein, in the step of the second displaying operation, the sales data is displayed by displaying the sales data over the image.
11.	(Previously Presented) The method of claim 1, wherein the step of the second displaying operation further comprises a display updating operation of updating a display of sales data mapped to a first point of sales to a display of sales data mapped to a second point of sales which is later than the first point of sales.
12. - 17.	(Canceled).
18.	(Canceled).
19.	(Canceled).
20.	(Canceled).

21.	(Previously Presented)	The method of claim 1, wherein the one or more first signals correspond to one or more sales start signals associated with one or more customers initiating a purchase at the seller terminal, and wherein the second signal corresponds to a sales completion signal associated with one of the one or more customers completing the purchase at the seller terminal.
22.	(Previously Presented)	The method of claim 21, wherein the sales data receiving operation further comprises receiving, from the seller terminal, a) purchaser identification information, b) payment method information, and c) a total amount of a purchase made by the one or more customers at the seller terminal. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Evans (U. S. Publication Number: 2013/0117107 A1) teaches method of compiles the transactional data.
In regarding to independent claim 1, Evan taken either individually or in combination with other prior art of record fails to teach or suggest obtaining the images of the scenes of the sales transactions by a camera;  a sales data receiving operation of receiving, from a seller terminal, sales data including one or more first signals and a second signal different from the first signal;  a point of sales determining operation of determining a time when the second signal is received as a point of sales;
a mapping operation in which an image corresponding to a time period from a time before the point of sales by a non-zero first time interval to a time after the point of sales by a non-zero second time interval, is associated with the sales data;  a first displaying operation of displaying a video image corresponding to at least one point of sales of the sales transactions among the images of the scenes of the sales transactions by a controller; and  a second displaying operation of displaying sales data including one or more items associated with the at least one point of sales of the sales transactions by the controller; and a display format determining operation in which an item corresponding to a keyword descriptive of the one or more items is determined to be displayed with a first display format, and remaining items other than the item corresponding to the keyword among the one or more items are determined to be displayed with a second display format, wherein the first displaying operation and the second displaying operation are simultaneously performed by mapping the sales data including the one or more items on the video image corresponding to the at least one point of sales of the sales transactions in real time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/               Primary Examiner, Art Unit 3697